internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-130078-02 date date re legend taxpayer date trust date x year date date child child child dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of the generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows taxpayer was advised by an estate-planning attorney that he could set up a gst_trust for the benefit of his children and descendants and take advantage of his dollar_figure gst_exemption it was further explained that a maximum of dollar_figure could be transferred to the gst_trust without incurring any gift_tax liability as a result on date taxpayer established trust an irrevocable_trust for the benefit of his children and their descendants article i paragraph of trust governs the shares of trust set_aside for each of taxpayer’s children child1 child and child the trustee shall pay to or expend for plr-130078-02 the benefit of the child all net_income arising from his or her share in addition the trustee is authorized from time to time to pay or expend so much of the corpus of such child’s share as the trustee in its sole discretion deems necessary for the health support maintenance and education of the child and of his or her issue upon the death of the child he or she shall have a limited_power_of_appointment exercisable by his or her last will and testament to direct the disposition of the corpus of his or her share to or in trust for any of his or her issue or to or in trust for his or her spouse for life with remainder to any of his or her issue if the child fails to exercise this power_of_appointment over his or her share then upon child’s death his or her share or so much thereof as is not disposed of by the power_of_appointment shall be divided into shares per stirpes to the child’s then living issue to be held administered and disposed of according to paragraph article i paragraph governs the shares set_aside for the issue of any child pursuant to paragraph all shares are to be retained in trust as separate and distinct trust funds for the respective benefit of the persons on whose account each share was set_aside beneficiary article i paragraph subparagraph a provides that until the beneficiary attains the age of twenty-one the trustee in its sole discretion is authorized to pay or expend so much of the net_income of beneficiary’s share as deemed necessary for his or her health support maintenance and education adding to the corpus any net_income not paid or expended in any year article i paragraph subparagraphs b and c provide that at the age of twenty- one the beneficiary is entitled to all net_income from his or her share at the age of twenty-five the trustee shall pay over and deliver to him or her one-half of the corpus of his or her share and shall pay to or expend for the benefit of the beneficiary all net_income from the remainder of his or her share until he or she attains the age of thirty article i paragraph subparagraph d provides that at the age of thirty the trustee shall pay over and deliver to the beneficiary the remainder of his or her share article i paragraph subparagraph e provides that while the beneficiary’s share is being held by the trustee the trustee is authorized to pay to or expend for the beneficiary’s benefit so much of the corpus of his or her share as the trustee in its sole discretion deems necessary for the beneficiary’s health support maintenance and education article i paragraph subparagraph f provides that upon such beneficiary’s dying prior to attaining the age of thirty he or she shall have a limited_power_of_appointment exercisable by his or her last will and testament to direct the corpus of his or her share to or in trust for any of his or her issue or to or in trust for his or her spouse for life with the remainder to any of his or her issue if the beneficiary fails to exercise plr-130078-02 the power_of_appointment then upon the beneficiary’s death his or her share or so much as not disposed of by the power_of_appointment shall be paid and delivered as follows to his or her then living issue per stirpes but if there be none then in equal shares to each of the beneficiary’s then living brothers and sisters and the then living issue of each deceased brother or sister per stirpes but if there be none then to taxpayer’s then living issue per stirpes but if any such person shall then be a beneficiary of any trust created herein his or her share will be added to and administered as part of the trust created herein for him or her on date taxpayer transferred x to the trust with the assistance of his broker taxpayer’s attorney and accountant were not advised of the transfer to the trust and were not asked for advice regarding the transfer it is represented that taxpayer was unaware of the necessity of filing a gift_tax_return and the required election to allocate his gst_exemption as a result taxpayer did not file a form_709 united_states gift and generation-skipping_transfer_tax return for year and no allocation of taxpayer’s gst_exemption was made for the date transfer to trust taxpayer died on date taxpayer’s form_706 united_states estate and generation-skipping_transfer_tax return was filed on date taxpayer’s estate has requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make an allocation of taxpayer’s gst_exemption and that such allocation be made based on the value of the transferred assets on the date transferred sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of plr-130078-02 sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the plr-130078-02 taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer’s estate is granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s available gst_exemption with respect to taxpayer’s transfer to trust the allocation will be effective as date the date of the transfer to trust and the gift_tax value of the transfer to trust will be used in determining the amount of gst_exemption to be allocated to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the allocation should be made on a supplemental form_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
